DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US 2020/0174098) published June 4, 2020.
As to claims 1 and 12, Lang discloses a radar system comprising: 
a radar transceiver integrated circuit (IC) (Para. 28) comprising: 
a chirp generator configured to generate a plurality of chirp signals (Para. 25 “ramp” see also Para. 39 “During a frequency ramp, …” Figs. 4 – 5 item 106.); and
a phase shifter coupled to the chirp generator to receive the plurality of chirp signals and configured to induce a signal phase shift (Fig. 4 shows one channel having phase shifter 105; Fig. 5 shows two channels.); 
wherein the radar transceiver IC is configured to: 
transmit a frame of chirps based on the plurality of chirp signals (Fig. 5 transmit antennae 5 see also Paras. 26 – 27); and 
generate a plurality of digital signals, each digital signal corresponding to a respective reflection received based on the plurality of chirp signals (Para. 39 “The ADC 30 has been omitted in FIG. 5 for the sake of simplicity. The calculations used for the phase calibration can be carried out by a computing unit, for example by a digital signal processor 40 (see FIG. 4).”  In other words, Figs. 4 – 5, 7 and 9 – 14 all have an ADC.); and 
a processor coupled to the radar transceiver IC (Id.) and configured to: 
control the phase shifter to induce the signal phase shift in a first subset of chirp signals of the plurality of chirp signals (Fig. 15 item S5 see also Para. 66 “Once the difference ΔΦ.sub.2−ΔΦ.sub.1 has been determined, the phase shifts ΔΦ.sub.1, ΔΦ.sub.2 of the transmitting channels TX1, TX2 can be set (calibrated) such that the difference ΔΦ.sub.2−ΔΦ.sub.1 assumes a desired value.”); and 
determine a phase shift induced in the first subset of chirp signals by the phase shifter based on the plurality of digital signals (Fig. 15 item S4 see also Paras. 37, 39, 44-45, 48-51, 61-62 and 65-66.  For example, Lang discloses “The digital radar signal y′[n] can be used for the phase monitoring, wherein the calculation of the phase shifts ΔΦ.sub.1 and ΔΦ.sub.2 in the TX channels TX1 and TX2, respectively, can be separately determined and monitored as explained above with reference to FIG. 5 (Para. 62).”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3, 13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Lang in view of Borysenko (US 2006/0109066).
As to claims 2 and 13, Lang teaches the radar system of claim 1 and 12, wherein the plurality of chirp signals further comprises a second subset of chirp signals (Fig. 5 shows two transmit antennae items 5); and wherein the processor is further configured to induce a second phase shift in the chirp signals of the second subset of chirp signals (Id.  Fig. 5 shows to phase shifts one per transmit channel) via the phase shifter (Not taught.  Lang is using two phase shifters rather than a single-phase shifter.).
In the same field of endeavor, Borysenko teaches a two-bit phase shifter that can provide phase shifts of zero, ninety and 180 phase shifts.  See Para. 59.
In view of the teachings of Borysenko, it would have been obvious to modify Fig. 4 item 105 with Borysenko’s two-bit phase shifter thereby allowing Lang’s Fig. 4 to transmit two phase shifted signals using only one channel as compared to Lang’s Fig. 5 that uses two channels thus saving costs and space.  Also, Borysenko’s teaches several advantages such as lower insertion loss and lower size.  See Borysenko Abstract.  Moreover, the phase shifter of Borysenko would allow for in-phase (zero) and quadrature phase (90) thus allowing for the radar to track phase differences.  
As to claim 3, Lang in view of Borysenko teaches the radar system of claim 2, wherein the second phase shift is zero (as modified in claim 1, e.g. in-phase & quadrature.).
As to claim 15, Lang in view of Borsyenko teaches the method of claim 13 further comprising: generating a first matrix based on a first subset of digital signals of the plurality of digital signals, the first subset of digital signals corresponding to one or more reflections received based on the first subset of chirp signals (Fig. 5 TX1 & TX2 Para. 57 implies that a range-Doppler map with peaks (detections) are used.); and generating a second matrix based on a second subset of digital signals of the plurality of digital signals, the second subset of digital signals corresponding to one or more reflections received based on the second subset of chirp signals (Para. 57, implied that range-Doppler map is created for each transmitted and received signal).
Also note that Lang refers to azimuth angle for MIMO systems thus further implying a range-Doppler map for each antenna.  See Lang Paras. 6 and 24 – 25.  Thus, it would have been obvious to have a range-Doppler map for each antenna TX1 & TX2 in order to improve angular resolution as well as modifying, if necessary, the receive antenna to comprise a plurality of receive elements to further improve angular resolution even more.  
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Lang in view of Goswami (US 2020/0132811)
As to claim 4, Lang teaches the radar system of claim 1, wherein the plurality of chirp signals further comprises a second subset of chirp signals (Fig. 5 two TX channels); and wherein the chirp signals of the first subset of chirp signals are interleaved with the chirp signals of the second subset of chirp signals (not taught).
In the same field of endeavor, Goswami teaches “two or more transmit antennas generate chirps that are interleaved within a frame to discriminate multiple objects in the same bin by determining the angle of the objects.”
In view of Goswami, it would have been obvious at the time of filing to apply interleaving to the chirps as taught by Lang in order to improve angular resolution thereby improving the ability to differentiate between objects in the same range bin.  
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Lang in view of Borysenko and Goswami.
As to claim 14, Lang in view of Borysenko does not teach the method of claim 13 further comprising interleaving the chirp signals of the first subset of chirp signals with the chirp signals of the second subset of chirp signals.
In the same field of endeavor, Goswami teaches “two or more transmit antennas generate chirps that are interleaved within a frame to discriminate multiple objects in the same bin by determining the angle of the objects.”
In view of Goswami, it would have been obvious at the time of filing to apply interleaving to the chirps as taught by Lang in order to improve angular resolution thereby improving the ability to differentiate between objects in the same range bin.  
Claims 5 is rejected under 35 U.S.C. 103 as being obvious over Lang.
As to claim 5, Lang teaches the radar system of claim 1, wherein the plurality of chirp signals further comprises a second subset of chirp signals (Fig. 5 TX2); and 
wherein the processor is further configured to: generate a first matrix based on a first subset of digital signals of the plurality of digital signals, the first subset of digital signals corresponding to one or more reflections received based on the first subset of chirp signals (Para. 57 “During normal radar operation, a frequency shift by the magnitude of f.sub.MOD would have the effect of crosstalk or short-range leakage causing artifacts in the range Doppler map taken as a basis for the detection of radar targets, and adversely influencing the signal-to-noise ratio”); and generate a second matrix based on a second subset of digital signals of the plurality of digital signals, the second subset of digital signals corresponding to one or more reflections received based on the second subset of chirp signals (Para. 57, implied that range-Doppler map is created for each transmitted and received signal).
Also note that Lang refers to azimuth angle for MIMO systems thus further implying a range-Doppler map for each antenna.  See Lang Paras. 6 and 24 – 25.  Thus, it would have been obvious to have a range-Doppler map for each antenna TX1 & TX2 in order to improve angular resolution as well as modifying, if necessary, the receive antenna to comprise a plurality of receive elements to further improve angular resolution even more.  
Claims 6 is rejected under 35 U.S.C. 103 as being obvious over Lang over de Mersseman (US 2017/0343652).
As to claim 6, Lang teaches the radar system of claim 5, wherein the processor is further configured to: perform a range fast Fourier transform (FFT') on each digital signal in the first matrix to generate a first range array for each digital signal in the first matrix; perform a range FFT' on each digital signal in the second matrix to generate a second range array for each digital signal in the second matrix; perform Doppler FFT’s on columns in the first range array to generate a first range- Doppler array; and perform Doppler FFTs on columns in the second range array to generate a second range-Doppler array (implied as modified and/or taught in claim 5).
The creation of range-Doppler matrixes/maps are well-known.  Based on research, the Examiner has found that some people take Doppler FFT along rows while others along columns with the range FFT being the other one not being used for Doppler FFT.  Thus, the issue is that the Examiner needs an explicit teaching as understood to be required by current case law although this is entirely signal processing not related to actual structure – but this has yet to be specifically addressed by the courts as the Examiner understands it. 
In the same field of endeavor, de Mersseman teaches “Referring to FIG. 17, the range FFT may be executed on rows of the data matrix, while the Doppler FFT may be executed on columns of the data matrix. Additional processing is used to associate or identify specific objects with the appropriate Doppler frequency (velocity).”
As such, it would have been obvious to take the range FFT and Doppler FFT along either dimension being row or columns so long as the range FFT and Doppler FFT were taken along different dimensions.  The obviousness rests on there being only one of two choices that produce the same exact result, e.g. range-Doppler map.  As such this is obvious to try and produces a predictable result.  See at least MPEP 2143 I. Exemplary rationales A & E.  Thus, one may be motivated to try both in order to provide visualizations from both perspectives thus improving user’s ability to make quick comparisons.  
Claims 16 is rejected under 35 U.S.C. 103 as being obvious over Lang in view of Borysenko and in further view of de Mersseman.
As to claim 16, Lang in view of Borysenko teaches the method of claim 15 further comprising: performing range fast Fourier transforms (FFTs) on each digital signal in the first matrix to generate a first range array for each digital signal in the first matrix; performing range fast Fourier transforms (FFTs) on each digital signal in the second matrix to generate a second range array for each digital signal in the second matrix; performing Doppler FFT's on columns in the first range array to generate a first range- Doppler array; and performing Doppler FFT’s on columns in the second range array to generate a second range-Doppler array (as modified in claim 15 and/or implied.).
The same reasoning to apply de Mersseman to claim 5 applies to this claim.  
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Lang over de Mersseman and in further view of Alland (US 2007/0001897).
As to claim 7, Lang in view of Mersseman teaches the radar system of claim 6, wherein the processor is further configured to: 
identify one or more peaks in each of the first and second range-Doppler arrays, the one or more peaks corresponding to respective range-Doppler cells and corresponding to one or more objects in a field of view of the radar system (Para. 47 implies a peak (target detection) based on a range-Doppler map.  Target detection is well-known wherein a signal-of-interest (target) is declared whenever a peak of signal crosses a threshold based on signal-to-noise tradeoff considerations.); 
identify one or more phase shifts, each phase shift corresponding to a shift in phase between a respective peak of the one or more peaks in the first range-Doppler array and its corresponding peak in the second range-Doppler array (As shown in Figs. 4 – 5 the teachings of Lang are directed to phase calibration thus implying the phase would also be gleaned from the range-Doppler maps. See also Para. 66 “difference”); and 
determine the phase shift induced in the first subset of chirp signals by the phase shifter based on the identified one or more phase shifts (Lang: Fig. 15 item S4 see also Para. 62).
In the interest of compact prosecution, Alland teaches “At the peak of the bin, for a particular Doppler, the phase shift versus time is known (Para. 35).”
In view of the teachings of Alland, it would have been obvious to a person having ordinary skill in the art at the time of filing to determine a phase corresponding to a peak of a range-Doppler map so that the phase calibration as taught by Lang in view of de Mersseman can be accurately carried out by knowing the received phase of the target reflected.  
As to claim 9, Lang in view of de Mersseman and Alland teaches the radar system of claim 7, wherein the processor is further configured to store the determined phase shift induced in the first subset of chirp signals by the phase shifter in a computer-readable storage memory (Para. 49 and Para. 51).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Lang in view of Borysenko and de Mersseman in further view of Alland.
As to claim 17, Lang in view of Borysenko and de Mersseman teaches the method of claim 16 further comprising: identifying one or more peaks in each of the first and second range-Doppler arrays, the one or more peaks corresponding to respective range-Doppler cells and corresponding to one or more objects in a field of view (Para. 47 as already cited implies this.); 
identifying one or more phase shifts, each phase shift corresponding to a shift in phase between a respective peak of the one or more peaks in the first range-Doppler array and its corresponding peak in the second range-Doppler array (As shown in Figs. 4 – 5 the teachings of Lang are directed to phase calibration thus implying the phase would also be gleaned from the range-Doppler maps.  See also Para. 66 “difference”); and 
determining the phase shift induced in the first subset of chirp signals by the phase shifter based on the identified one or more phase shifts (Para. 62 as already cited).
In the interest of compact prosecution, Alland teaches “At the peak of the bin, for a particular Doppler, the phase shift versus time is known (Para. 35).”
In view of the teachings of Alland, it would have been obvious to a person having ordinary skill in the art at the time of filing to determine a phase corresponding to a peak of a range-Doppler map so that the phase calibration as taught by Lang in view of de Mersseman can be accurately carried out by knowing the received phase of the target reflected.  
As to claim 19, Lang in view of Borysenko, de Mersseman and Alland teaches the method of claim 17 further comprising storing the determined phase shift induced in the first subset of chirp signals by the phase shifter in a computer-readable storage memory (Lang Para. 49 and 51).
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Lang over de Mersseman and Alland in further view of Melzer (US 2019/0242972).
As to claims 8, Lang in view of Mersseman and Alland does not teach the radar system of claim 7, wherein the processor is further configured to calculate an average phase shift of the identified one or more phase shifts; and wherein the processor, in being configured to determine the phase shift induced in the first subset of chirp signals by the phase shifter, is configured to determine the phase shift induced in the first subset of chirp signals by the phase shifter based on the average phase shift.
Melzer teaches “These phase differences may be averaged to obtain an average phase difference Δφ.sub.n1 for the respective frequency bin n.sub.1, wherein those phase differences that are based on distorted phase values are disregarded for the purpose of averaging (Para. 76).”
In view of the teachings of Melzer, it would have been obvious to a person having ordinary skill in the art to average the phase shifts as taught by Lang in view of Mersseman and Alland in order to mitigate unwanted distortions thereby improving signal-to-noise.  
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Lang over de Mersseman in further view of Melzer.
As to claim 11, Lang in view of Mersseman does not teach the radar system of claim 6, wherein the processor is further configured to correct phase values in the first and second range-Doppler arrays to compensate for velocity-induced phase shift.
Melzer teaches “by means of the averaging the Doppler shift is cancelled out.”
In view of Melzer, it would have been obvious to apply the teachings of averaging to the phase calibration as taught by Lang in view of Mersseman and Alland in order to remove Doppler shifts thereby allowing for a more accurate measurement of the phase of the transmit channels.  
Claims 21 is rejected under 35 U.S.C. 103 as being obvious over Lang in view of Borysenko and de Mersseman in further view of Melzer.
As to claim 21, Lang in view of Borysenko and de Mersseman does not teach the method of claim 16 further comprising correcting phase values in the first and second range-Doppler arrays to compensate for velocity-induced phase shift.
Melzer teaches “by means of the averaging the Doppler shift is cancelled out.”
In view of Melzer, it would have been obvious to apply the teachings of averaging to the phase calibration as taught by Lang in view of Mersseman and Alland in order to remove Doppler shifts thereby allowing for a more accurate measurement of the phase of the transmit channels.  
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Lang in view of Borysenko, de Mersseman and Alland in further view of Melzer 
As to claim 18, Lang in view of Borysenko, de Mersseman and Alland does not teach the method of claim 17, wherein the method further comprises calculating an average phase shift of the identified one or more phase shifts; and wherein determining the phase shift induced in the first subset of chirp signals by the phase shifter comprises determining the phase shift induced in the first subset of chirp signals by the phase shifter based on the average phase shift.
Melzer teaches “These phase differences may be averaged to obtain an average phase difference Δφ.sub.n1 for the respective frequency bin n.sub.1, wherein those phase differences that are based on distorted phase values are disregarded for the purpose of averaging (Para. 76).”
In view of the teachings of Melzer, it would have been obvious to a person having ordinary skill in the art to average the phase shifts as taught by Lang in view of Mersseman and Alland in order to mitigate unwanted distortions thereby improving signal-to-noise.
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Lang in view of de Mersseman and Alland in further view of Gunn (US 2018/0224524)
As to claim 10, Lang in view of Borysenko, de Mersseman and Alland does not teach the radar system of claim 7, wherein the processor is further configured to determine whether a difference between the phase of the signal phase shift and the phase of the determined phase shift induced in the first subset of chirp signals by the phase shifter is within a tolerance value; and if the difference is not within the tolerance value: transmit an iteration frame of chirps; control the phase shifter to induce a modified signal phase shift in a first subset of chirp signals of the iteration frame of chirps, the modified signal phase shift based on the determined phase shift induced in the first subset of chirp signals by the phase shifter; and determine an iteration phase shift induced in the first subset of chirp signals of the iteration frame of chirps by the phase shifter based on digital signals corresponding to reflections received based on the plurality of chirp signals of the iteration frame of chirps.
In the same field of endeavor, Gunn teaches “the controller 212 may provide a control signal 213 to the delay element 202 to cause the delay element 202 to shift the reference clock signal 205 by a selected one of the delay values. In some examples, the delay element 202 may include a phase-shifter (not shown), and the controller 212 may be configurable to cause the phase-shifter to shift through at least some of the phase-shift values and select one of the phase-shift values that provides either a highest (e.g., a maximum) correlation value 211 or a correlation value above a threshold to generate the phase difference estimate output 215 corresponding to the selected phase-shift value (Para. 30).”  
Gunn further teaches “In some embodiments, the signal-source locating system may be part of a radar-warning receiver (RWR) system for use on an aircraft 501. In these embodiments, each of the spatially-distributed remote devices 504(1-4) may comprise a RWR system arranged to detect and record TOA data 521, which may be radar pulses, for example. The master device 502 may compare the TOA data from the RWR system to estimate a direction (e.g., angle of incidence) or geo-location of a radar signal source 520 (Para. 55).”  Gunn further teaches “The method 600 may include, phase-shifting, at a first device, the reference clock signal by one of a plurality of phase-shift values, at 610. The phase shift may be performed by a phase shifter, such as a phase shifter included in the delay element 202 of FIG. 2 of the master device (Para. 59).”  Thus Gunn is in the same field of endeavor. 
Gunn also teaches “In some embodiments, the transmit waveform 103 may be a waveform of alternating symbols or bits such as a square wave as illustrated in FIG. 1 although the scope of the embodiments is not limited in this respect as other waveforms of alternating symbols or bits may also be used. In some embodiments, the first device 102 may include signal generating circuitry to generate the reference clock signal and the second device 104 may include signal generating circuitry to generate the monitored clock signal 103 and signal transmitting circuitry to transmit the monitored clock signal 103 to the first device 102.” Thus, the reference clock signal is what determines the modulation or phase of the transmitted signal 103 and the monitored signal would be the reflected signal.  The delay element of 202 of Fig. 2 would be the phase shifter.  
In view of Gunn, it would have been obvious to a person having ordinary skill in the art to modify the phase calibration of Lange in view of de Mersseman and Alland to include the phase difference estimator of Gunn Fig. 2 in order to create a number of phase shifts until it is determine that the difference between the reference and transmitted phase shift are within tolerance (correlation threshold met) thereby improving the accuracy of the phase calibration.  
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Lang in view of Borysenko, de Mersseman and Alland in further view of Gunn.
As to claim 20, Lang in view of Borysenko, de Mersseman and Alland does not teach the method of claim 17, wherein the method further comprises determining whether a difference between the phase of the signal phase shift and the phase of the determined phase shift induced in the first subset of chirp signals by the phase shifter is within a tolerance value; and if the difference is not within the tolerance value: transmitting an iteration frame of chirps; controlling the phase shifter to induce a modified signal phase shift in a first subset of chirp signals of the iteration frame of chirps, the modified signal phase shift based on the determined phase shift induced in the first subset of chirp signals by the phase shifter; and determining an iteration phase shift induced in the first subset of chirp signals of the iteration frame of chirps by the phase shifter based on digital signals corresponding to reflections received based on the plurality of chirp signals of the iteration frame of chirps.
The teachings of Gunn applied to claim 10 equally apply to claim 20.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648